Title: To Benjamin Franklin from James Bowdoin, 20 September 1763
From: Bowdoin, James
To: Franklin, Benjamin


Dear Sir
Roxbury 20 Septr. 1763
I am much obliged for yesterday’s Communications. You’ll permit me to adopt a request of Father Beccaria. “Si alia habeas [Scripta praesertim Franklini] quae a me desiderari posse putes (quid autem esse potest Franklinianarum Rerum quod non planè depeream?) quaeque verecundè peti abs me posse arbitrere, ut mittas etiam atque etiam efflagito.”
I congratulate you upon the Honors confer’d upon you. Honors so well placed reflect a Lustre on the Bestowers. I am with much esteem Sir, Your most Obedient Servant
James Bowdoin
I now return the Papers you favoured me with yesterday.
Dr. Franklin
 Addressed: Dr. Franklin.
